Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  November 4, 2015                                                                       Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  150364(111)                                                                                  Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  HELEN YONO,                                                                                  Joan L. Larsen,
                                                                                                         Justices
           Plaintiff-Appellee,
                                                              SC: 150364
  v                                                           COA: 308968
                                                              Ct of Claims: 11-000117-MD
  DEPARTMENT OF TRANSPORTATION,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Association for Justice
  for leave to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  October 28, 2015, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             November 4, 2015